266 F.2d 547
Willie HULLOM, Appellant,v.Lester BURROWS, Roy S. McCrimmon, Horace W. Adams, Victor Beck, Don Hardy, Otto Beulow, John W. Slusser and Carl D. Mosier, et al., Appellees.
United States Court of Appeals Sixth Circuit.
April 14, 1959.

No appearance for appellant.
Paul E. Cholette, Grand Rapids, Mich., for appellees.
Before MARTIN, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This is the third application for relief filed by petitioner in this Court in recent months. For the factual background of the case see Hullom v. Kent, District Judge, 6 Cir., 262 F.2d 862. See also: Hullom v. Ziel, Clerk, 6 Cir., 266 F.2d 546.


2
If petitioner's present motion be construed as a "motion for leave to appeal the judgment heretofore rendered in the United States District Court for the Western District of Michigan", as stated in the opening paragraph thereof, the motion is denied. The Court of Appeals does not have jurisdiction to grant an appeal. Crawford v. Gajewski, 6 Cir., 261 F.2d 301; Stuart v. Bomar, 6 Cir., 261 F.2d 274.


3
Petitioner, however, treats his motion as a motion to appeal in forma pauperis. We are of the opinion on the record presented to us that the motion has no merit and should not be sustained. Loum v. Underwood, 6 Cir., 262 F.2d 866; Holland v. Capital Transit Co., 87 U.S.App.D.C. 48, 184 F.2d 686, 689, certiorari denied 341 U.S. 954, 71 S. Ct. 1004, 95 L. Ed. 1375; Application of Pierce, 9 Cir., 246 F.2d 902; Parsell v. United States, 5 Cir., 218 F.2d 232. The motion to appeal in forma pauperis is denied.


4
Appellant also moves for the appointment of counsel to assist him on this appeal. The Sixth Amendment to the Constitution of the United States, which provides that in criminal prosecutions the accused shall have the assistance of counsel for his defense, does not apply to civil cases. Nivens v. United States, 5 Cir., 139 F.2d 226, 228, certiorari denied 321 U.S. 787, 64 S. Ct. 780, 88 L. Ed. 1077, rehearing denied 321 U.S. 804, 64 S. Ct. 805, 88 L. Ed. 1090, 322 U.S. 769, 64 S. Ct. 1142, 88 L. Ed. 1595; Graeber v. Schneckloth, 9 Cir., 241 F.2d 710. The motion is denied.